DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5, 9, 13-17 and 20-23 are now pending.
Claim Rejections - 35 USC § 112
Previous 112(b) rejection(s) have been withdrawn in view of amendments made by the applicant.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
Response to Arguments
Applicant's amendments filed 7/11/2022 have been considered and entered. In light of the applicant’s amendments, the rejection(s) have been withdrawn.
However, upon further consideration, a new ground(s) of rejection(s) has been made in view of Honda and applicant's arguments have been rendered moot. Applicant argues that none of the cited prior arts teach the newly added limitations of independent claims.
In reply, examiner asserts that new grounds of rejections have been made in view of Honda, and applicant’s arguments are moot because the arguments are related to newly added features of independent claims involving “frequency of use” limitations, please see detailed rejection(s) below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 14-15, 17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto, JP 2003-076637 in view of Saito, US 2015/0268894 further in view of Honda et al., US 2005/0156879.
Regarding claim 1, Sugimoto discloses an image processing apparatus (mobile phone 30) which is able to communicate with an information processing apparatus (mobile 10 and server 10 communicate with each other over the network, paragraph 19) comprising: 
a display (display 32, paragraph 23); 
a controller (CPU 304, paragraph 23) that causes the image processing apparatus to: 
receive, from information processing apparatus, information of a plurality of buttons, for using function of the image processing apparatus and arrangement of the plurality of buttons (paragraphs 41-45, 49-53, note that selection information is transmitted by user of mobile 30 which logs along with its ID information to server 10 to which server responds by providing/transmitting an application for download to mobile 30 (which gets downloaded/stored into mobile phone) based on which menu screen with plurality of buttons can be properly displayed on display 32 of mobile phone);
and cause the display (display 32) to display the plurality of buttons based on received information and the received arrangement (menu screen with plurality of buttons is displayed according to the format and arrangement sent by the server 10 onto the display 32 of mobile 30, paragraphs 41-45),
wherein the controller is configured to cause, the display to display, another plurality of buttons, based on another information of another button that is for using the image processing apparatus (based on the information received from server 10, the menu screen with plurality of another buttons is displayed according to the format and arrangement as selected and sent by the server onto the display 32 of mobile 30 10 for commonly using the mobile device, paragraphs 41-45, 49-53).
Sugimoto fails to explicitly disclose information of a plurality of buttons, for using function of the image processing apparatus and arrangement of the plurality of buttons wherein the arrangement is based on a use frequency of the plurality of buttons; in a case that, the image processing apparatus cannot receive at least one of the information and the arrangement, the display to display, another image data, based on another information that is for using the image processing apparatus and is stored in the image processing apparatus.
However, Saito teaches in a case that, the image processing apparatus cannot receive at least one of the information and the arrangement, the display to display, another image data, based on another information that is for using the image processing apparatus and is stored in the image processing apparatus (paragraphs 55, 73, note that, when no information or images is received from storage server 70 then relay server 10 sends the MFP 30 an instruction for controlling the panel 36 of MFP to have it display images based on another image data based on another information which is already stored in the USB memory 48 of MFP 30 for using the MFP. Thus, the user of the MFP 30 can select a desired image from among the images based on the image data stored in the USB memory 48 of MFP 30 for using the MFP).
Sugimoto and Saito are combinable because they both teach transmitting information from server to the client device such as MFP or mobile.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sugimoto with the teachings of Saito in order to for the benefit of providing an efficient, effective and convenient communication system to a user utilizing device’s own memory such as a USB memory to perform processing (Saito: paragraph 0006).
Sugimoto and Saito fail to explicitly teach information regarding plurality of buttons, for using function of the image processing apparatus and arrangement of the plurality of buttons wherein the arrangement is based on a use frequency of the plurality of buttons.
However, Honda teaches information regarding plurality of buttons, for using function of the image processing apparatus (portable phone 100) and arrangement of the plurality of buttons wherein the arrangement is based on a use frequency of the plurality of buttons (paragraphs 190, 197, main display 150 may display the respective icons based on the utilization frequency. Thus, the respective icons are preferentially displayed, for example, based on the execution frequency or recent utilization record of the processes associated therewith. Therefore, function icons are sequentially displayed according to the user's utilization frequency); wherein to display, another plurality of buttons, based on another information of another button that is for using the image processing apparatus (another/different menu with another/different plurality of icons/buttons, based on another information such as based on frequency of use or other user’s settings for using the portable phone can be displayed, paragraphs 190, 197).
Sugimoto and Saito are combinable with Honda because they all teach image processing apparatus such as MFP or mobile and performing image processing such as transmitting/displaying data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sugimoto and Saito with the teachings of Honda such that user can rapidly perform desired functions without displaying a menu of processes by switching the image plane on main display 150. This may improve the usability of portable phone 100 (Honda: paragraph 197).
Regarding claim 2, Sugimoto further discloses wherein the information of the plurality of buttons indicates a function regarding each of the buttons and parameters regarding a process to be performed by selection of each of the buttons (buttons 81-83 each perform a specific function when selected and a specific process is then executed, paragraph 45, as shown in fig. 11). 
Regarding claim 3, Sugimoto further discloses wherein, in a case where a button displayed in accordance with information of at least one button of the information of the plurality of buttons, is selected, a process is executed in accordance with the parameters indicated by to the information (paragraphs 41-45, process is executed corresponding to the information received and parameter associated with a specific button as selected). 
Regarding claim 5, Combination of Sugimoto with Saito further teaches wherein the controller causes the image processing apparatus to further function as: transmit a request for the information and the arrangement of the plurality of buttons to the information processing apparatus; and receive from the information processing apparatus, the information and the arrangement of the plurality of buttons as a response to the transmitted request (Sugimoto, paragraphs 41-45, 49-53, note that selection information is transmitted by user of mobile 30 which logs along with its ID information to server 10 to which server responds by providing/transmitting an application for download to mobile 30 (which gets downloaded/stored into mobile phone) based on which menu screen with plurality of buttons can be properly displayed on display 32 of mobile phone and Saito, paragraphs 55, 73, note that, when no information or images is received from storage server 70 then relay server 10 sends the MFP 30 an instruction for controlling the panel 36 to display images based on image data stored in the USB memory 48 of MFP 30. Thus, the user of the MFP 30 can select a desired image from among the images based on the image data stored in the USB memory 48 of MFP 30). 
Sugimoto and Saito are combinable because they both teach transmitting information from server to the client device such as MFP or mobile.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sugimoto with the teachings of Saito for the benefit of providing convenient communication system to a user.
Regarding claim 14, Combination of Sugimoto with Saito further teaches the image processing apparatus cannot receive at least one of the information and the arrangement due to a time-out of communication with the information processing apparatus (Saito, time out is determined when predetermined time elapses where no information is received, paragraphs 55, 73, 80, further note that thus screen is instead displayed based on information stored in USB memory of MFP).
Sugimoto and Saito are combinable because they both teach transmitting information from server to the client device such as MFP or mobile.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sugimoto with the teachings of Saito for the benefit of providing an efficient, effective and convenient communication system to a user utilizing device’s own memory such as a USB memory to perform processing, see Saito, paragraph 6.
Regarding claim 17, it recites similar features, as claim 1, except claim 17 is a method claim. Thus, arguments made for claim 1 are applicable for claim 17.
Regarding claim 15, Sugimoto discloses an image processing system (see fig. 1) comprising: -4-Amendment for Application No.: 16/917350 Attorney Docket: 10200066US01 an information processing apparatus (server 10); and an image processing apparatus communicable with the information processing apparatus (mobile 10 and server 10 communicate with each other over the network, paragraph 19), wherein 
the information processing apparatus includes a controller including a processor (CPU 104 paragraph 20), the controller configured to store information (DB 12, paragraph 20) of a plurality of first buttons to be arranged in a screen to be displayed on a display of the image processing apparatus, and arrangement of the plurality of first buttons (paragraphs 17, 20-21, user database (user DB) 12 for storing user information and a menu database DB 14 for storing menu information are connected to the menu management server 10. Management server 10 accepts user registration and registration of menu information via a network, stores registration information in a database (12 14), and distributes necessary menu information to a mobile telephone 30 of a user),
 receive an acquisition request for the information of the plurality of first buttons from the image processing apparatus, and in accordance with the acquisition request, transmit the information of the plurality of first buttons and the arrangement of the plurality of first buttons to the image processing apparatus (paragraphs 41-45, 49-53, note that selection information is transmitted by user of mobile 30 which logs along with its ID information to server 10 to which server responds by providing/transmitting an application for download to mobile 30 (which gets downloaded/stored into mobile phone) based on which menu screen with plurality of buttons can be properly displayed on display 32 of mobile phone), 
the image processing apparatus includes a controller including a processor (CPU 304, paragraph 23), the controller configured to store information (storage means, see paragraph 23) of a plurality of buttons to be displayed on the screen (based on the information received from server 10, the menu screen with plurality of another buttons is displayed according to the format and arrangement as selected and sent by the server onto the display 32 of mobile 30 10 for commonly using the mobile device, paragraphs 41-45, 49-53), 
transmit the acquisition request to the information processing apparatus, receive the information of the plurality of first buttons and the arrangement of the plurality of first buttons transmitted from the information processing apparatus, store the information of the plurality of first buttons and the arrangement of the plurality of first buttons received (paragraphs 41-45, 49-53, note that selection information is transmitted by user of mobile 30 which logs along with its ID information to server 10 to which server responds by providing/transmitting an application for download to mobile 30 (which gets downloaded/stored into mobile phone) based on which menu screen with plurality of buttons can be properly displayed on display 32 of mobile phone), and display (display 32)  buttons in accordance with the information of the plurality of first buttons and the arrangement of the plurality of first buttons (menu screen with plurality of buttons is displayed according to the format and arrangement sent by the server 10 onto the display 32 of mobile 30, paragraphs 41-45).-5-Amendment for Application No.: 16/917350 Attorney Docket: 10200066US01
Sugimoto fails to explicitly disclose information of a plurality of second buttons to be displayed on the screen; in a case where an error occurs in the receiving, the information of the plurality of first buttons and the arrangement of the plurality of first buttons based on the acquisition request transmitted by the image processing apparatus, display buttons based on the information of the plurality of second buttons.  
However, Saito teaches in a case where an error occurs in the receiving, the information of the plurality of first data based on the acquisition request transmitted by the image processing apparatus, display buttons based on the information of the plurality of second data (paragraphs 55, 73, note that, when no information or images is received from storage server 70 then relay server 10 sends the MFP 30 an instruction for controlling the panel 36 of MFP to have it display images based on another image data based on another information which is already stored in the USB memory 48 of MFP 30 for using the MFP. Thus, the user of the MFP 30 can select a desired image from among the images based on the image data stored in the USB memory 48 of MFP 30 for using the MFP).
Sugimoto and Saito are combinable because they both teach transmitting information from server to the client device such as MFP or mobile.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sugimoto with the teachings of Saito in order to for the benefit of providing an efficient, effective and convenient communication system to a user utilizing device’s own memory such as a USB memory to perform processing (Saito: paragraph 0006).
Sugimoto and Saito fail to explicitly teach information of a plurality of second buttons to be displayed on screen and based on condition, display buttons based on information of the plurality of second buttons.  
However, Honda teaches information of a plurality of second buttons to be displayed on screen and based on condition, display buttons based on information of the plurality of second buttons (another/different menu with another/different plurality of icons/buttons, based on another information such as based on frequency of use or other user’s settings for using the portable phone can be displayed, paragraphs 190, 197).
Sugimoto and Saito are combinable with Honda because they all teach image processing apparatus such as MFP or mobile and performing image processing such as transmitting/displaying data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sugimoto and Saito with the teachings of Honda such that user can rapidly perform desired functions without displaying a menu of processes by switching the image plane on main display 150. This may improve the usability of portable phone 100 (Honda: paragraph 197).
Regarding claim 20, Combination of Sugimoto with Saito further teaches wherein the error occurs based on time-out of a communication with the information processing apparatus (Saito, time out is determined when error occurs such as predetermined time elapses where no information is received, paragraphs 55, 73, 80, further note that thus screen is instead displayed based on information stored in USB memory of MFP).
Sugimoto and Saito are combinable because they both teach transmitting information from server to the client device such as MFP or mobile.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sugimoto with the teachings of Saito for the benefit of providing convenient communication system to a user.
Regarding claim 21, it essentially recites similar features as claim 9 and thus is rejected on the same rationale.
Regarding claim 22, Sugimoto with Honda further teaches wherein the information of the plurality of second buttons is common among users who use the image processing apparatus (Sugimoto, based on the information received from server 10, the menu screen with plurality of another buttons is displayed according to the format and arrangement as selected and sent by the server onto the display 32 of mobile 30 10 for commonly using the mobile device, paragraphs 41-45, 49-53 and Honda, paragraphs 190, 197, icons frequency of use which is stored).
Sugimoto is combinable with Honda because they both teach image processing apparatus such as mobile apparatus and displaying icons/buttons.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sugimoto and Saito with the teachings of Honda such that user can rapidly perform desired functions by improving the usability of image processing device, see Honda, paragraphs 190, 197.
Regarding claim 23, Sugimoto further discloses wherein the acquisition request is transmitted with a user identifier that logs into the transmitted information is corresponding to the received user identifier (paragraphs 34-36, 46-49, user ID is passed along with transmission of selection information to the server 10 who logs into mobile phone, further note that login request is made and information is transmitted and received according to the user’s authentication).
Claims 4,  9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto, JP 2003-076637 in view of Saito, US 2015/0268894 further in view of Honda et al., US 2005/0156879 as applied in claim 1 above and further in view of Kunori, US 2012/0194826.
Regarding claim 4, Sugimoto with Saito & Honda fails to further teach wherein the another button is a button for causing the display to display a screen to make settings for copying. 
However, Kunori teaches wherein the another button is a button for causing the display to display a screen to make settings for copying (paragraph 47, button 301 for performing copying).
Sugimoto, Saito, Honda are combinable with Kunori because they all teach transmitting and analyzing information regarding displaying buttons on the display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sugimoto, Saito & Honda with the teachings of Kunori for the benefit of improving operability when a user operates forms (buttons) displayed on a web page, and is improved in display quality of the forms (buttons) displayed on the web page (Kunori: paragraph 0009).
Regarding claim 9, Combination of Sugimoto with Kunori further teaches transmit a log of a completed job to the information processing apparatus, wherein the information processing apparatus updates the information of the plurality of buttons based on the transmitted log (Sugimoto, paragraphs 41-45 and Kunori, paragraphs 76, 86, 90, note that database (log is referred to display the buttons and their arrangement)). 
Sugimoto, Saito, Honda are combinable with Kunori because they all teach transmitting and analyzing information regarding displaying buttons on the display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Sugimoto, Saito & Honda with the teachings of Kunori for the benefit of improving operability when a user operates forms (buttons) displayed on a web page, and is improved in display quality of the forms (buttons) displayed on the web page, see Kunori, paragraph 9.
Regarding claim 13, Sugimoto further discloses wherein request is transmitted to the information processing apparatus in accordance with a login of a user to the image processing apparatus (paragraphs 34-36, 40-49, login request is made and information is transmitted and received according to the user’s authentication). 
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: cited prior arts fail to explicitly teach all the features of claim 16, namely “wherein the image processing apparatus is capable of executing a plurality of functions, after any one of the plurality of functions is executed, transmit one or more setting values of the executed function to the information processing apparatus, receive the one or more setting values transmitted by the image processing apparatus, and the information processing apparatus is configured to, based on the one or more setting values received, update at least one of the information of the plurality of first buttons and the arrangement of the plurality of first buttons to be transmitted in accordance with the acquisition request”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato, US 2014-0368875 – teaches storing plurality of layout patterns concerning plurality of buttons to be displayed on menu screen, claims 4, 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672